MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                FILED
this Memorandum Decision shall not be                            Jan 20 2017, 6:13 am
regarded as precedent or cited before any
court except for the purpose of establishing                          CLERK
                                                                  Indiana Supreme Court
                                                                     Court of Appeals
the defense of res judicata, collateral                                and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David M. Payne                                           Curtis T. Hill, Jr.
Ryan & Payne                                             Attorney General of Indiana
Marion, Indiana
                                                         George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jerry D. Vest,                                           January 20, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         27A02-1512-CR-2171
        v.                                               Appeal from the
                                                         Grant Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Dana J. Kenworthy, Judge
                                                         Trial Court Cause No.
                                                         27D02-1503-F3-6



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 27A02-1512-CR-2171 | January 20, 2017   Page 1 of 16
[1]   Jerry D. Vest (“Vest”) was convicted after a jury trial of aggravated battery,1 a

      Level 3 felony, battery2 as a Level 5 felony, two counts of intimidation,3 each as

      a Level 6 felony, and domestic battery4 as a Class A misdemeanor. He was

      sentenced to an eight-year aggregate sentence with four and a half years

      suspended to probation and three and a half years executed. Vest appeals,

      raising the following restated and consolidated issues:


                 I. Whether the trial court abused its discretion when it admitted
                 audio recordings of telephone conversations involving Vest while
                 he was in jail and denied Vest’s motion for a continuance of
                 several days in which to listen to the calls;


                 II. Whether sufficient evidence was presented to support Count
                 III, intimidation;


                 III. Whether the trial court abused its discretion when it allowed
                 the testimony of a domestic violence expert to be admitted at
                 trial; and


                 IV. Whether the trial court abused its discretion when it imposed
                 a No Contact Order as part of Vest’s sentence.


[2]   We affirm.




      1
          See Ind. Code § 35-42-2-1.5.
      2
          See Ind. Code § 35-42-2-1(b)(1), (f)(2).
      3
          See Ind. Code § 35-45-2-1(a)(1), (b)(1)(A).
      4
          See Ind. Code § 35-42-2-1.3(a).


      Court of Appeals of Indiana | Memorandum Decision 27A02-1512-CR-2171 | January 20, 2017   Page 2 of 16
                                 Facts and Procedural History
[3]   Vest is married to S.V., and they have four children together, who were all

      adults at the time of the incident at issue. On February 27, 2015, in the

      evening, their daughter, Jackie, and their son, Shawn, and his girlfriend came to

      Vest’s home to celebrate Shawn’s twenty-first birthday. Everyone was drinking

      alcoholic beverages that evening. When she arrived at the house, Jackie

      noticed that Vest was in a “grumpy, . . . bitter acting mood.” Tr. at 108. After

      Vest made several snide remarks to Jackie, Shawn, and S.V., Jackie left the

      house to go for a walk. While she was gone, Vest and Shawn got into a

      physical altercation, and Shawn and his girlfriend decided to leave.


[4]   About fifteen or twenty minutes after she left the house, Jackie returned. As

      she approached the house, she could hear loud music playing from inside.

      When she attempted to open the door, it was locked, so she walked around to

      the kitchen window and looked inside. Inside the house, Jackie saw Vest

      hitting S.V. over the head with a bar stool, while S.V. was lying on the kitchen

      floor. Jackie screamed and knocked on the window, and Vest looked over and

      saw her. Jackie went back over to the door and knocked again.


[5]   Vest asked who was there, and Jackie replied, “It’s Kathy,” which is the name

      of a close friend of Vest. Id. at 112-13. Vest opened the door and stated,

      “Kathy, you need to help me clean this mess up.” Id. at 113. Jackie ran inside

      the kitchen and grabbed her cell phone. She saw that S.V. appeared “lifeless”

      and was bleeding significantly from a large cut on the top of her head. Id. at


      Court of Appeals of Indiana | Memorandum Decision 27A02-1512-CR-2171 | January 20, 2017   Page 3 of 16
      114. Jackie attempted to stop the bleeding with one hand, while she

      simultaneously called 911. Vest asked Jackie, “Who are you? What are you

      doing in my house?” Id. at 116. He then smacked S.V. as if trying to revive

      her, and Jackie yelled at him to stop. Vest asked Jackie who she was talking to

      on the phone, and she stated, “Justin,” so that Vest would not know she was

      calling 911. Id. Vest stated to Jackie that “he was going to blow [her] head

      off.” Id. at 117.


[6]   That night, Fairmount Police Department Officer Dylan McDaniel (“Officer

      McDaniel”) was off duty, but heard a radio dispatch of a domestic disturbance

      that was within a mile and a half of his location, so he responded at

      approximately 11:00 p.m. When Officer McDaniel arrived at Vest’s home,

      Jackie came frantically running out of the house, screaming, “My mom’s going

      to die! . . . You’ve got to help her.” Id. at 84. Jackie informed Officer

      McDaniel that her father had tried to kill her mother. Officer McDaniel and

      another responding officer yelled for Vest to exit the house, and Vest eventually

      came outside and was handcuffed. Vest had a calm demeanor and expressed

      no concern for S.V.; he also appeared to be heavily intoxicated. Vest was

      arrested and transported to the Grant County Jail. While there, a deputy

      observed blood on Vest’s pants, boots, arms, and hands. Vest also had a cut on

      his knuckles.


[7]   Officer McDaniel entered the house and observed S.V. lying face down on the

      kitchen floor, bleeding from a cut on her face. Other officers also noticed

      several broken items inside the house when they entered, including a statue, a

      Court of Appeals of Indiana | Memorandum Decision 27A02-1512-CR-2171 | January 20, 2017   Page 4 of 16
      ceiling fan, and various pieces of glass. S.V. was initially unresponsive, but

      eventually regained consciousness and started screaming. Officer McDaniel

      attempted to calm her down and explained that he was trying to help her and

      that she needed to go to the hospital. Id. at 87-88. S.V. said, “I can’t go to the

      hospital. He tried to kill me.” Id. at 88. When Officer McDaniel insisted that

      she needed to go to the hospital due to the severity of her injuries, S.V.

      responded, “I can’t, he will kill me. . . . I can’t believe he did this to me.” Id.


[8]   When medical personnel tried to treat her, S.V. was combative and “kept

      saying that he did this.” Id. at 98. She also stated that she did not want Vest to

      go to jail because “[i]f he goes to jail he’ll kill me.” Id. at 52. S.V. was taken by

      ambulance to the hospital and wanted Jackie to be with her because “she saved

      [her] life.” Id. at 67. The police spoke with Jackie, who told them that “this

      had happened in the past, and she wanted it to stop.” Id. at 254. The police did

      not notice any injuries to Jackie, and there were no indications that Jackie was

      involved in the battery of S.V. During her treatment at the hospital, S.V. told a

      nurse that her husband had hit her in the head with a bar stool and that “he

      didn’t mean to do it . . . she had made him mad.” Id. at 369. Jackie stayed

      with S.V. during the time she was hospitalized and moved in with her when

      S.V. was released from the hospital.


[9]   On March 2, 2015, an investigator with the prosecutor’s office spoke with S.V.

      At that time, S.V. reiterated that it was Vest who had attacked her and stated

      that she did not want to be around Vest. Id. at 189-90. On April 28, 2015,

      Officer McDaniel responded to a call at the Vest home, in which Jackie was

      Court of Appeals of Indiana | Memorandum Decision 27A02-1512-CR-2171 | January 20, 2017   Page 5 of 16
       complaining of S.V. being loud and “out of control with her drinking that

       night.” Id. at 133. When Officer McDaniel spoke with S.V., she said that

       “Jackie wasn’t being nice to her” and that “she lost her everything” because her

       husband was in jail. Id. at 200. Officer McDaniel responded that he was

       present on the night that S.V. was attacked and that “she shouldn’t be treated

       that way.” Id. S.V. responded, “So what, my husband whooped my ass, I love

       him, but I’m not going to be treated like garbage by my daughter.” Id.


[10]   On March 2, 2015, the State charged Vest with Count I, Level 3 felony

       aggravated battery, Count II, Level 5 felony battery, Count III, Level 6 felony

       intimidation, Count IV, Level 6 felony intimidation, and Count V, Class A

       misdemeanor domestic battery. A jury trial was held, and S.V. testified that on

       the evening she was attacked, Vest and Shawn got into a fight and were

       “beating the holy crap out of each other.” Id. at 176. She stated that Shawn

       and his girlfriend left soon thereafter, and Vest followed them. Id. S.V. testified

       that she was upset, and when Jackie returned from her walk, S.V. told her that

       “[i]f [she] had not []brought all this alcohol here to get drunk, [Vest and Shawn]

       would not have gotten into a fight.” Id. at 177. S.V. then stated that Jackie

       grabbed a glass mug off of the bar and hit S.V. in the head with the mug, which

       caused S.V. to fall off of her bar stool. Id. S.V. testified that Jackie then began

       beating her while she was on the floor. Id. at 178.


[11]   Linda Wilk (“Wilk”), the Director of the Hands of Hope program, which

       focuses on the prevention and intervention of domestic violence, testified at

       Vest’s trial as an expert witness for the State. Vest objected to Wilk’s testimony

       Court of Appeals of Indiana | Memorandum Decision 27A02-1512-CR-2171 | January 20, 2017   Page 6 of 16
       about the effects of domestic violence on the victim and argued that Wilk did

       not have any personal knowledge relevant to the case. The trial court overruled

       Vest’s objection.


[12]   During the course of the trial, the State learned from a deputy sheriff that

       recordings of telephone conversations that took place while Vest was in jail

       between him and his family members had been discovered. Id. at 355. Vest

       objected to the late notice of these recordings and requested a continuance. The

       trial court ruled that the State could not mention the recordings that day and

       that Vest could review the evidence overnight before the recordings were

       admitted. Id. at 356. The next day at trial, the recordings were admitted into

       evidence over Vest’s objection. Id. at 389-90.


[13]   In the recordings, Vest referred to S.V. in code by stating that he was talking

       about his dog “Tootie.” State’s Ex. 49. During one of the calls, Vest gave an

       account of his version of what occurred on the night that S.V. was attacked and

       stated, “Talk to Tootie about this, no one else.” Id.; Tr. at 396. At the

       conclusion of the trial, the jury found Vest guilty of amended Count I, Level 5

       felony battery, Count II, Level 5 felony battery, Count III, Level 6 felony

       intimidation, Count IV, Level 6 felony intimidation, and Count V, Class A

       misdemeanor domestic battery. The trial court sentenced Vest to an aggregate

       sentence of eight years with four and a half years suspended to probation and

       three and a half years executed. Vest was also ordered to have no contact with

       S.V. until he completes his incarceration, a mental health evaluation, and a ten-

       week domestic violence program. Vest now appeals.

       Court of Appeals of Indiana | Memorandum Decision 27A02-1512-CR-2171 | January 20, 2017   Page 7 of 16
                                      Discussion and Decision

                                   I. Admission of Recordings
[14]   Vest argues that the trial court abused its discretion in allowing the recordings

       of his phone calls into evidence because the State failed to produce them before

       trial and that it was an abuse of discretion to not grant Vest a continuance.

       Trial courts have broad discretion in dealing with discovery violations by the

       State in the alleged late disclosure of evidence to the defense. Kennedy v. State,

       934 N.E.2d 779, 784 (Ind. Ct. App. 2010) (citing Berry v. State, 715 N.E.2d 864,

       866 (Ind. 1999)). We may reverse the manner in which the trial court deals

       with such an alleged violation only for an abuse of that discretion involving

       clear error and resulting prejudice. Id. Generally, the proper remedy for a

       discovery violation is a continuance. Id. “Exclusion of the evidence at trial is

       an extreme remedy that is warranted only if the State’s actions were deliberate

       and its conduct prevented a fair trial.” Id.


[15]   Vest asserts that it was an abuse of discretion for the trial court to allow the

       State to admit State’s Exhibit 49, which consisted of two recordings of

       telephone calls between himself and family members, because the evidence was

       not disclosed until after the trial had begun and was not provided to the defense

       in a timely fashion. Vest further argues that the trial court abused its discretion

       in denying his motion for a continuance to allow an opportunity to listen to all

       of the calls Vest made while in jail. He contends that the trial court should have

       allowed him a reasonable opportunity to prepare for this evidence or not allow

       the evidence to be admitted at all.

       Court of Appeals of Indiana | Memorandum Decision 27A02-1512-CR-2171 | January 20, 2017   Page 8 of 16
[16]   Here, there is no indication in the record that the delay in producing the

       recordings was the result of deliberate conduct by the State. The record shows

       that the State was not aware of the recordings until the sheriff’s deputy notified

       the prosecutor, during the trial, that she had listened to the recordings the

       morning the State sought to admit them. Tr. at 355, 362. Additionally, when

       the trial court overruled Vest’s objection, it ruled that the State could not

       mention the recordings at trial that day and allowed Vest to review the

       recordings overnight before the exhibit was offered into evidence the next day.

       Id. at 356.


[17]   In Taylor v. State, 676 N.E.2d 1044 (Ind. 1997), our Supreme Court held that the

       trial court did not err in a similar situation. There, the defendant objected to the

       trial court’s decision to allow the State to call a witness who was not on the

       witness list. Id. at 1046. The trial court denied the defendant’s motion to strike

       the witness’s testimony, but allowed the defendant the opportunity to interview

       the witness before cross-examining him. Id. There was no evidence in Taylor

       that the State had deliberately avoided telling the defendant about the witness,

       and the Supreme Court found that the trial court was within its discretion in

       ruling that the defendant was “entitled to no more than a continuance [, and] . .

       . the trial court effectively gave [the defendant] that relief by allowing him to

       interview and cross-examine the witness.” Id.


[18]   In the present case, the trial court also found no deliberate conduct on the part

       of the State and effectively provided Vest with his requested relief of a

       continuance when it ruled the State could not mention the evidence that day

       Court of Appeals of Indiana | Memorandum Decision 27A02-1512-CR-2171 | January 20, 2017   Page 9 of 16
       and allowed him to review the recordings overnight before they were admitted

       the next day at trial. Tr. at 355, 356, 362. We, therefore, conclude that the trial

       court did not abuse its discretion. See Taylor, 676 N.E.2d at 1046 (finding no

       basis for reversal).


                                       II. Sufficient Evidence
[19]   Vest contends that the State failed to present sufficient evidence to support his

       conviction for Count III, Level 6 felony intimidation. The deferential standard

       of review for sufficiency claims is well settled. When we review the sufficiency

       of evidence to support a conviction, we do not reweigh the evidence or assess

       the credibility of the witnesses. Boggs v. State, 928 N.E.2d 855, 864 (Ind. Ct.

       App. 2010), trans. denied. We consider only the evidence most favorable to the

       verdict and the reasonable inferences that can be drawn from this evidence.

       Fuentes v. State, 10 N.E.3d 68, 75 (Ind. Ct. App. 2014), trans. denied. We also

       consider conflicting evidence in the light most favorable to the trial court’s

       ruling. Oster v. State, 992 N.E.2d 871, 875 (Ind. Ct. App. 2013), trans. denied.

       We will not disturb the jury’s verdict if there is substantial evidence of probative

       value to support it. Fuentes, 10 N.E.3d at 75. We will affirm unless no

       reasonable fact-finder could find the elements of the crime proven beyond a

       reasonable doubt. Lock v. State, 971 N.E.2d 71, 74 (Ind. 2012). As the

       reviewing court, we respect “the jury’s exclusive province to weigh conflicting

       evidence.” McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005).




       Court of Appeals of Indiana | Memorandum Decision 27A02-1512-CR-2171 | January 20, 2017   Page 10 of 16
[20]   Vest claims that the evidence was insufficient to support his intimidation

       conviction because the evidence presented did not prove beyond a reasonable

       doubt that he communicated a threat to S.V. or that he intended to place S.V. in

       fear of retaliation for a prior lawful act or have her engage in conduct against

       her will. He further asserts that the evidence at trial did not indicate what he

       was trying to get S.V. to do, if anything, when he made the statement at issue.


[21]   In order to convict Vest of intimidation as a Level 6 felony, the State was

       required to prove beyond a reasonable doubt that he communicated a threat to

       commit a forcible felony to S.V. with the intent that she engage in conduct

       against her will or that she be placed in fear of retaliation for a prior lawful act.

       Ind. Code § 35-45-2-1(a)(1), (b)(1)(A). Specifically, under the charging

       information, the State was required to prove that Vest communicated a threat to

       commit a forcible felony to S.V., “to wit: that if he started beating her he would

       not stop until he killed her.” Appellant’s App. at 17.


[22]   The evidence most favorable to the verdict was that during an argument in

       December 2014, Vest told S.V. “something like” “if he started beating [her,] he

       would not stop until he killed [her].” Tr. at 152. This was sufficient evidence

       for the jury to conclude that Vest had communicated a threat to commit a

       forcible felony to S.V. “For purposes of felony intimidation, the specific intent

       which must coincide with the threat, that the other person engage in conduct

       against his will, includes an intent that the other person refrain from conduct as

       well as affirmatively engage in conduct.” Johnson v. State, 605 N.E.2d 762, 766

       n.1 (Ind. Ct. App. 1992), trans. denied. In the present case, the evidence was

       Court of Appeals of Indiana | Memorandum Decision 27A02-1512-CR-2171 | January 20, 2017   Page 11 of 16
       sufficient for the jury to infer that S.V. understood Vest’s threat to mean that

       she should refrain from engaging in any conduct that would provoke him

       because if he started to beat her, he would kill her. Vest relies on Causey v. State,

       45 N.E.3d 1239 (Ind. Ct. App. 2015) for his contention that the evidence was

       insufficient to support his conviction. However, that case is distinguishable

       from the present case because, there, the defendant was only charged with

       communicating a threat with the intent that the victim be placed in fear of

       retaliation for a prior lawful act and not with acting with the intent that the

       victim engage in conduct against his or her will. Id. at 1241. We conclude that

       sufficient evidence was presented to support Vest’s conviction for Count III,

       Level 6 felony intimidation.


                                       III. Admission of Testimony
[23]   Vest argues that the trial court abused its discretion when it admitted into

       evidence the testimony of Wilk, a domestic violence expert.5 A trial court has

       broad discretion in ruling on the admissibility of evidence and we will disturb

       its rulings only where it is shown that the court abused that discretion. Hoglund

       v. State, 962 N.E.2d 1230, 1237 (Ind. 2012). An abuse of discretion occurs

       when the trial court’s decision is clearly against the logic and effect of the facts

       and circumstances before it. Id. Indiana Evidence Rule 403 states as follows:

       “Although relevant, evidence may be excluded if its probative value is




       5
           Vest concedes that Wilk is an expert in the field of domestic violence.


       Court of Appeals of Indiana | Memorandum Decision 27A02-1512-CR-2171 | January 20, 2017   Page 12 of 16
       substantially outweighed by the danger of unfair prejudice, confusion of the

       issues, or misleading the jury, or by considerations of undue delay, or needless

       presentation of cumulative evidence.”


[24]   Vest contends that it was an abuse of discretion to admit the testimony of Wilk

       because she had no personal knowledge relevant to the case. He asserts that

       Wilk’s testimony was merely “documenting the horrors of domestic violence”

       and that she knew nothing about the facts of the case. Appellant’s Br. at 29.

       Vest, therefore, alleges that the prejudicial harm of Wilk’s testimony

       outweighed any probative value.


[25]   Indiana courts have previously observed that the reactions and behaviors of

       domestic violence victims are not commonly understood by laypersons. Otte v.

       State, 967 N.E.2d 540, 548 (Ind. Ct. App. 2012) (citing Odom v. State, 711
N.E.2d 71, 75 (Ind. Ct. App. 1999), trans. denied), trans. denied. “Consistent

       with this view, this court has endorsed the use of expert testimony about

       domestic abuse/battered woman syndrome to explain witness recantation.” Id.

       (citing Odom, 711 N.E.2d at 72 n.2, 77 (domestic abuse); Carnahan v. State, 681
N.E.2d 1164, 1166-68 (Ind. Ct. App. 1997) (battered woman syndrome)).

       “[T]estimony regarding a victim’s propensity to recant in this context simply

       provides the jury with information outside its experience, permitting it to assess

       credibility based upon a more complete understanding of all potential factors at

       issue.” Id.




       Court of Appeals of Indiana | Memorandum Decision 27A02-1512-CR-2171 | January 20, 2017   Page 13 of 16
[26]   Here, at trial, Wilk, the Director of the Hands of Hope program, which focuses

       on the prevention and intervention of domestic violence, testified as an expert

       witness for the State. She testified regarding misconceptions of domestic

       violence and the effects of domestic violence on the victims. Tr. at 222-34.

       Wilk further testified as to how victims often recant their allegations of

       domestic abuse or shift the blame of what happened to another person. Id. at

       229-31. We find that Wilk’s testimony had significant probative value by

       providing the jury with information to “assess credibility based upon a more

       complete understanding of all potential factors at issue.” See Otte, 967 N.E.2d

       at 548. As for the prejudicial effect of the testimony, Wilk testified that she had

       no personal knowledge of the facts of the present case, and the jury was able to

       accept or dismiss Wilk’s testimony as it applied to the instant case. We,

       therefore, conclude that the probative value of the evidence was not outweighed

       by the prejudicial effect, and the trial court did not abuse tis discretion in

       admitting Wilk’s testimony.


                                        IV. No Contact Order
[27]   Vest argues that the trial court abused its discretion in sentencing him when it

       imposed a No Contact Order. Sentencing decisions rest within the sound

       discretion of the trial court and are reviewed on appeal only for an abuse of

       discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g,

       875 N.E.2d 218 (2007). An abuse of discretion occurs if the decision is clearly

       against the logic and effect of the facts and circumstances before the court or the

       reasonable, probable, and actual deductions to be drawn therefrom. Id.

       Court of Appeals of Indiana | Memorandum Decision 27A02-1512-CR-2171 | January 20, 2017   Page 14 of 16
[28]   Vest contends that it was an abuse of discretion for the trial court to impose a

       No Contact Order as to S.V. as a part of the sentencing order. He claims that

       there was no evidence of other incidents of domestic violence between the

       parties prior to the present occurrence and that S.V. wished to have contact

       with Vest and to have the No Contact Order lifted at sentencing. He asserts it

       was an abuse of discretion for the trial court to preclude contact between him

       and S.V. for the period of time that it will take him to finish his executed

       sentence and meet the requirements ordered by the trial court, when they had

       already not had direct contact for almost a year while the charges were pending.


[29]   During sentencing, the trial court found the following to be an aggravating

       factor:

                 Evidence was presented during the trial that [Vest] violated the
                 No Contact Order issued in this Cause. He did so through jail
                 calls with family members. [Vest] admits to lying to at least one
                 family member about the offenses during this communication.
                 In the communications, he referred to his wife in code as his
                 “dog.” [Vest’s] willingness to violate the No Contact Order and
                 to manipulate his family while doing so is a strong aggravating
                 factor.


       Appellant’s App. at 10 (emphasis in original). As a part of his sentence, and as a

       condition of his probation, Vest was ordered to have no contact with S.V. until

       he completed his executed sentence, a mental health evaluation, and a ten-week

       domestic violence program. Id. at 12. Under Indiana Code section 35-38-1-30,

       a sentencing court is authorized to order a defendant to have no contact with an

       individual as a condition of the defendant’s sentence.

       Court of Appeals of Indiana | Memorandum Decision 27A02-1512-CR-2171 | January 20, 2017   Page 15 of 16
[30]   Although Vest alleges that there was no evidence that he had previously

       attacked S.V., there was testimony that Jackie had told Officer McDaniel that

       “this had happened in the past, and she wanted it to stop.” Tr. at 254. There

       was also testimony that Vest had previously threatened that “if he started

       beating [S.V.], he would not stop until he killed [her.]” Tr. at 152.

       Additionally, the injuries that S.V. suffered as a result of the present domestic

       abuse were significant, resulting in an injury to her head and unconsciousness

       and allowed the trial court to infer that Vest was a threat to S.V. Further, as the

       aggravating factor showed, there was evidence that Vest violated the No

       Contact Order that was in place during the pendency of the case. In addition to

       the executed sentence and probation, the trial court ordered Vest to complete a

       mental health evaluation and a domestic violence program, which will

       hopefully help Vest to avoid future incidents of domestic abuse, and it was

       reasonable for the trial court to order no contact with S.V. until these

       requirements are completed. The trial court did not abuse its discretion in

       ordering a No Contact Order as part of Vest’s sentence.


[31]   Affirmed.


[32]   May, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 27A02-1512-CR-2171 | January 20, 2017   Page 16 of 16